DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
Claim 5 limitations of first heater and second heater, 
Claim 7 limitations  first insulator and second insulator ,
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1-10  are objected to because of the following informalities: 
    
Claim 1 recites the limitation,    “a first gas port and a second gas port, the first gas port and the second gas port being in fluid communication with channel,” in lines 3, 4 is objected by examiner.  It is not clear that it is an inlet and outlet ports of a gas which is in fluid communication with channel or there are two gasses involved and both are in fluid communication with channel.  Examiner suggests to amend this limitation in order to remove the confusion.

Also,   Claim 1 recites the limitation “a cooling system operable to cool the channel to below the freezing point of a gas.”  is objected by examiner.  It is not clear whether it is the same gas in fluid communication with channel or not.  Examiner suggests to amend the claim language in order to avoid ambiguity.  
Since claim 1 is objected on indefiniteness, depending claims 2- 10 are also objected.

Appropriate correction is required.

Allowable Subject Matter

Claims 11-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
Referring to the claim 11 the closest prior art of the record fails to teach or reasonably suggest that, “a method comprising: (a) cooling a material defining a channel to below a freezing point of a gas, the channel having a cylindrical shape and having a first open end and a second open end, an axis of the channel lying along a straight line; (b) introducing the gas to the channel, the gas freezing on the material defining the channel.  Hence, claim 11 and depending claim 12 to 20 are allowed.

Conclusion

Claims 1-10 are objected.

Claims 11-20 are allowed.

This application is in condition for allowance except for the following formal matters: 
Drawings are objected for not showing claimed subject matter in claims 5 and 7.

Claim 1 is objected for indefinites and appropriate corrections are needed to avoid ambiguity.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/112/2022.